Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s oral election, with traverse, of Group I: Claims 1-8 (Method) are, drawn to a method for deterministically linking mobile applications, classified in G06Q 20/326, in the reply filed on October 15, 2020, made in a voicemail on January 17, 2022, is acknowledged. Applicant’s oral election to withdraw from further consideration, without prejudice, Group II: Claims 9-13 (Method) are, drawn to a method for deterministically linking mobile applications, classified in H04L 67/146, and Group III: Claims 14-20 (Method) are, drawn to a method for deterministically linking mobile applications, classified in G06Q 40/02, made in the same voicemail on January 17, 2022, is also acknowledged. 
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-8, drawn to a method for deterministically linking mobile applications, classified in G06Q 20/326,
II. Claims 9-13, drawn to a method for deterministically linking mobile applications, classified in H04L 67/146.
III. Claims 14-20, drawn to a method for deterministically linking mobile applications, classified in G06Q 40/02.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are 
Inventions I and III are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination III has separate utility such as utilizing tokenization to safeguard sensitive data involving medical records, criminal records, driver’s licenses, and other types of personally identifiable information (PII).  See MPEP § 806.05(d).
Inventions II and III are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination II has separate utility such as using markers, such as cookies, providing for unambiguous identification of a particular session on any computing device.  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Here while some elements appear the same on the three independent claims, there were also enough elements that were different on the three independent claims, the Examiner could not find a clear set of parallel limitations for any of the independent groups. It is noted that while there are very few to no common dependent claims, there is no specific set that could be examined together without prosecuting multiple inventions.
All three inventions are different and require different searches because of the classification.

Status of Claims


The following is a non-final Office Action in response to application number 17071666 filed on October 15, 2020, and an oral election/restriction, with traverse, in a voicemail on January 17, 2022.
Claims 1 – 8 are currently pending and have been examined with claims 9-20 withdrawn from consideration.



Claim Interpretation
Regarding Claim 1, Examiner notes that the following limitation is not positively recited in the claim, and therefore carries limited patentable weight: Claim 1: “in a mobile electronic device comprising at least one computer processor executing a mobile computer application:” (“A claim is only limited by positively recited elements …” See MPEP § 2115, see also In re Wilder, 166 USPQ 545 (C.C.P.A. 1970))

Claim Interpretation - Optional Language
Claim 1 recites the limitation: “the mobile computer application accessing a financial institution mobile application to determine if there is an account that is eligible for provisioning to the mobile computer application;” This limitation states an action of “determine if there is an account that is eligible for provisioning to the mobile computer application” to be carried out after “the mobile computer application accessing a financial institution mobile application.” Optional language within a claim implicitly creates more than one situation/option to consider (e.g., option A is claimed, option B is not claimed, but still must exist due to logical extension). As such, a second implicit situation/option that is not defined via an explicit claim limitation becomes relevant due to the Broadest Reasonable Interpretation principle. Under BRI, the use of optional language obligates the examiner to interpret both the claimed and unclaimed options to determine the broadest interpretation of the claim. In the current claim 1, it can be logically determined that it is possible that “there is no account that is eligible for provisioning to the mobile computer application.” This action in this instance is not defined. Therefore, because the claims fail to define such a situation, the instant limitation will receive limited patentable weight. See MPEP 2013 (I) (C).
Claim 1 recites the limitation: “the mobile computer application initiating a secure session with the financial institution backend in response to a determination that there is an account eligible for provisioning to the mobile computer application;” This limitation states an action of “initiating a secure session with the financial institution backend” to be carried out after “a determination that there is an account eligible for provisioning to the mobile computer application.” Optional language within a claim implicitly creates more than one situation/option to consider (e.g., option A is claimed, option B is not claimed, but still must exist due to logical extension). As such, a second implicit situation/option that is not defined via an explicit claim limitation becomes relevant due to the Broadest Reasonable Interpretation principle. Under BRI, the use of optional language obligates the examiner to interpret both the claimed and unclaimed options to determine the broadest interpretation of the claim. In the current claim 1, it can be logically determined that it is possible that “a determination is made that there is not an account eligible for provisioning to the mobile computer application.” This action in this instance is not defined. Therefore, because the claims fail to define such a situation, the instant limitation will receive limited patentable weight. See MPEP 2013 (I) (C).

Drawings
The drawings are objected to because 
In FIG. 1, System 100 reference is not shown in FIGURE 1, as recited in [0032]. MPEP 608.02 (V) (p) (5) - "Reference characters not mentioned in the description shall not appear in the drawings. Reference characters mentioned in the description must appear in the drawings."
Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. 

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.









Claims 1-8 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, Claim 1 is directed to “a method for deterministically linking mobile applications.”
Claim 1 is directed to the abstract idea of “provisioning an eligible account” which is grouped under “Certain Methods of Organizing Human Activity, fundamental economic principles or practices” in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). Claim 1 recites “… accessing … to determine if there is an account that is eligible for provisioning …; … requesting an identification of an account that is eligible for provisioning …; … displaying an icon for the eligible account; … receiving selection of the icon; … receiving a provisioning payload for the eligible account …; and … initiating in-application provisioning of the eligible account.” Accordingly, the claim recites an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as “a mobile electronic device”, “a least one computer processor”, “a mobile computer application”, “a financial institution backend”, and “a pointer” represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e., automate and/or implement) the acts of “provisioning an eligible account.”
When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of “provisioning an eligible account” using computer technology (e.g., “a mobile electronic device”). Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I) (A) (f) & (h)). 
The dependent claims do not recite any additional elements which when analyzed individually and as an ordered combination amount to significantly more.  Claims 2-8 further use a computer performing functions that correspond to (i.e., automate and/or implement) the acts of “provisioning an eligible account.”
Hence, Claims 1-8 are not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. § 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. § 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Lack of Algorithm
Claim 1, line 5, recites “the mobile computer application accessing a financial institution mobile application …;” line 8, recites “the mobile computer application initiating a secure session …;” line 11, recites “the mobile computer application requesting an identification …;” line 14, recites “the mobile computer application receiving a pointer to an account …;” line 17, recites “the mobile computer application displaying an icon …;” line 19, recites “the mobile computer application receiving selection of the icon;” line 20, recites “the mobile computer application returning the pointer …;” line 22, recites “the mobile computer application receiving a provisional payload …;” and Page 27, lines 1-2 recite “the mobile computer application initiating in-application provisioning …” However, the specification, [0004], [0010], [0015], [0041], and [0055], does not provide details on what the limitation, “accessing, initiating, requesting, receiving, displaying, and returning”, comprises.  The computer/hardware and algorithms or steps/procedures taken to perform the function “accessing, initiating, requesting, receiving, displaying, and returning” must be described with sufficient details so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. (See MPEP § 2161.01 (I) and MPEP § 2163.03 (V)).
Claim 6, lines 1-2, recite “… the mobile computer application verifies that the financial institution mobile application …;” However, the specification, [0007] and [0040], does not provide details on what the limitation, “verifies”, comprises.  The computer/hardware and algorithms or steps/procedures taken to perform the function “verifies” must be described with sufficient details so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. (See MPEP § 2161.01 (I) and MPEP § 2163.03 (V)).
Claim 7, lines 1-2, recite “… the mobile computer application determines that there is an account …;” However, the specification, [0008] and [0018], does not provide details on what the limitation, “determines”, comprises.  The computer/hardware and algorithms or steps/procedures taken to perform the function “determines” must be described with sufficient details so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. (See MPEP § 2161.01 (I) and MPEP § 2163.03 (V)).
Claim 8, line 2, recites “… the mobile computer application identifying a financial institution mobile application that is installed…;” However, the specification, [0009] and [0020], does not provide details on what the limitation, “identifying”, comprises.  The computer/hardware and algorithms or steps/procedures taken to perform the function “identifying” must be described with sufficient details so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. (See MPEP § 2161.01 (I) and MPEP § 2163.03 (V)).

The following is a quotation of 35 U.S.C. § 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.


Unclear Scope
Claim 1 recites “the mobile computer application receiving a pointer to an account that is eligible for provisioning to the mobile computer application from the financial institution backend;” This limitation “pointer” is not clearly defined in the claims or in the specification, [0006], [0010], [0050]-[0051], [0053], [0081]-[0082], and [0084], so that a person of ordinary skill in the art clearly and definitely understands the metes and bounds of the composition of this limitation being claimed. Under the broadest reasonable interpretation (BRI), Examiner is construing “pointer” as in computer programming, as an “object in many programming languages that stores a memory address; location in memory; or as access to memory address,” as recited in Ortiz, FIG. 7, item 131, and [0096] and [0202]. Therefore, the scope of what is a “pointer” is unclear. (See In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)).
Claim 1 recites “the mobile computer application receiving a provisioning payload for the eligible account from the financial institution backend; and …” This limitation “provisioning payload” is not clearly defined in the claims or in the specification, [0006], [0011], [0015], [0054]-[0055], and [0067], so that a person of ordinary skill in the art clearly and definitely understands the metes and bounds of the composition of this limitation being claimed. Under the broadest reasonable interpretation (BRI), Examiner is construing “provisioning payload” as “a token stored on a user device that may itself incorporate data representing an authorized payment amount … when a token vault is being provisioned with the token, remote server(s) may only authorize that token for a transaction that is valued at up to a specified maximum amount,” as in Ortiz, [0312] and [0322]. Therefore, the scope of what is “provisioning payload” is unclear. (See In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)).
Claim 1 recites “A method for deterministically linking mobile applications comprising: in a mobile electronic device comprising at least one computer processor executing a mobile computer application: …” The claimed system is described as the system 100, which is not illustrated in FIGURE 1, and the specification, [0032]; and the “the system of the invention or portions of the system …” as described in the specification, [0089], (… in the form of a "processing machine," such as a general purpose computer, for example. As used herein, the term "processing machine" is to be understood to include at least one processor that uses at least one memory. The at least one memory stores a set of instructions. The instructions may be either permanently or temporarily stored in the memory or memories of the processing machine. The processor executes the instructions that are stored in the memory or memories in order to process data. The set of instructions may include various instructions that perform a particular task or tasks, such as those tasks described above. Such a set of instructions for performing a particular task may be characterized as a program, software program, or simply software.) It is not clear whether the at least one computer processor, as being claimed, or the mobile electronic device 110 in the system 100, as in [0032], or the “processing machine”, as in [0089], are executing the computer programs or applications or executing the instructions that are stored in the memory or memories in order to process data and perform the functional limitations as being claimed.
For claim 1 above, see MPEP § 2173.02 I-III, for example: “During examination, after applying the broadest reasonable interpretation to the claim, if the metes and bounds of the claimed invention are not clear, the claim is indefinite and should be rejected. Packard, 751 F.3d at 1310 ("[W]hen the USPTO has initially issued a well-grounded rejection that identifies ways in which language in a claim is ambiguous, vague, incoherent, opaque, or otherwise unclear in describing and defining the claimed invention, and thereafter the applicant fails to provide a satisfactory response, the USPTO can properly reject the claim as failing to meet the statutory requirements of § 112(b).")”
From MPEP § 2173.02 III B: “It is important that a person of ordinary skill in the art be able to interpret the metes and bounds of the claims so as to understand how to avoid infringement of the patent that ultimately issues from the application being examined. See MPEP § 2173.02, subsection II (citing Morton Int ’l, Inc. v. Cardinal Chem. Co., 5 F.3d 1464, 1470 (Fed. Cir. 1993)); see also Halliburton Energy Servs., 514 F.3d at 1249, 85 USPQ2d at 1658 ("Otherwise, competitors cannot avoid infringement, defeating the public notice function of patent claims."). Examiners should bear in mind that "[a]n essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process." Zletz, 893 F.2d at 322, 13 USPQ2d at 1322.”
Claim 6 recites “… wherein the mobile computer application verifies … using an API exposed by an operating system of the mobile electronic device.” This limitation “API exposed” is not clearly defined in the claims or in the specification, [0007], [0013], [0018], [0028], [0040], [0049], [0053], [0080], and [0084], so that a person of ordinary skill in the art clearly and definitely understands the metes and bounds of the composition of this limitation being claimed. Under the broadest reasonable interpretation (BRI), Examiner is construing “API exposed” as “offering an access to the business logic through an Interface (the API), with full control on what one wants to show or not,” as in Ortiz, [0061]. Therefore, the scope of what is “API exposed” is unclear. (See In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)).

Antecedent Basis


























Claim 1 recites “the mobile computer application initiating … that there is an account eligible for provisioning …; the mobile computer application requesting an identification of an account …; the mobile computer application receiving a pointer to an account …;” Claim 7 recites “… wherein the mobile computer application determines that there is an account …” There is insufficient antecedent basis for the limitations “account” in the claims. It is not clear to the Examiner if “an account” are different accounts or the same account as being claimed. To further prosecution, Examiner is construing “an account” to be one, the same, account, and not different accounts.
Claim 1 recites “the mobile computer application initiating a secure session with the financial institution backend …;” Claims 5 and 6 recite “… the mobile computer application verifying (verifies) … a financial institution backend is present …” There is insufficient antecedent basis for the limitations “financial institution backend” in the claims. It is not clear to the Examiner if “financial institutional backend” are different or the same as being claimed. To further prosecution, Examiner is construing “financial institution backend” to be one, the same, financial institution backend, and not different financial institution backends.
An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed. See MPEP § 2173.05(e).

Claim Rejections - 35 USC § 103




















In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U. S. 1. 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8 are rejected under 35 U.S.C. § 103 as being unpatentable over Ortiz et al (U. S. Patent Application Publication No. 20160019536 A1), herein referred to as Ortiz, and in view of Wong et al (U. S. Patent Application Publication No. 20150046339 A1), herein referred to as Wong.


Claim 1
Ortiz teaches a method for deterministically linking mobile applications comprising: in a mobile electronic device comprising at least one computer processor executing a mobile computer application: the mobile computer application (FIG. 8, item 104, and [0197]) accessing a financial institution mobile application (FIG. 8, item 105, and [0201]-[0203]) to determine if there is an account that is eligible for provisioning to the mobile computer application (FIG. 5C, items 118, 220, and [0296], [0303]);

the mobile computer application initiating a secure session (FIG. 5C, items 106, 116, and [0128], [0157]) with the  financial institution backend (FIG. 4A, 4B, item 414, and [0122], [0137]) in response to a determination that there is an account eligible for provisioning to the mobile computer application (FIG. 5C, items 118, 220, and [0296], [0303]);

…

the mobile computer application receiving a pointer (FIG. 7, items 116, 131; FIG. 8, item 2); and [0194], [0196], and [0202]) to an account that is eligible for provisioning to the mobile computer application from the financial institution backend (FIG. 5C, items 118, 220, and [0296], [0303]); 



the mobile computer application displaying an icon for the eligible account; (FIG. 9, items 104, 105, and [0246])

the mobile computer application receiving selection of the icon; (FIG. 9, items 104, 105, and [0246])

the mobile computer application returning the pointer to the financial institution backend; (FIG. 10, item 2a; and [0253])

the mobile computer application receiving a provisioning payload ([0312] and [0322]) for the eligible account from the financial institution backend; (FIG. 5C, items 118, 220, and [0296], [0303]) and

the mobile computer application initiating in-application provisioning ([0323]-[0325]) of the eligible account. (FIG. 5C, items 118, 220, and [0296], [0303].

Ortiz does not teach, however, Wong teaches the mobile computer application requesting an identification of an account (FIG. 3, item 352, and [0073]-[0074]) that is eligible for provisioning to the mobile computer application from the financial institution backend; (FIG. 3, items 304, 306, 308, and [0075]-[0076]);

Wong teaches provisioning mobile devices with payment credentials. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include provisioning mobile devices with payment credentials, as in Wong, to improve and/or enhance the technology for secure processing of data, as in Ortiz, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to provide methods and systems that keep up with the continuing development and use of mobile technology, as more and more features are being integrated into mobile devices. This includes utilizing technology enabled by mobile devices to replace conventional physical wallets, which will provide prevailing technology with effective and safe processes and means to securely and efficiently provision credentials to user devices. 

Claim 2
Ortiz and Wong disclose the limitations of Claim 1. 
Ortiz further teaches the method of claim 1, wherein the mobile computer application 
comprises an electronic wallet application. (FIG. 4A, 4B, item 104; and [0124]-[0125]; FIG. 10, items 1004, 2b; and [0254])

Claim 3 
Ortiz and Wong disclose the limitations of Claims 1 and 2. 
Ortiz further teaches the method of claim 2, wherein the mobile computer application 
comprises a third-party electronic wallet application. ([0255]-[0256] and [0259])

Claim 4 
Ortiz and Wong disclose the limitations of Claim 1. 
Ortiz further teaches the method of claim 1, wherein the financial institution mobile application comprises a financial institution electronic wallet application. ([0127] and [0258])

Claim 5 
Ortiz and Wong disclose the limitations of Claim 1. 
Ortiz further teaches the method of claim 1, further comprising: the mobile computer application verifying that the financial institution mobile application associated with a financial institution backend is present on the mobile electronic device.
(FIG. 7, items 1 and 2, and [0193]-[0195]; FIG. 19, item 2)

Claim 6 
Ortiz and Wong disclose the limitations of Claims 1 and 5. 
Ortiz further teaches the method of claim 5, wherein the mobile computer application verifies that the financial institution mobile application associated with a financial institution backend is present on the mobile electronic device using an API exposed by an operating system of the mobile electronic device. (FIG. 24A, 24B, 25B, and [0061] and [0354])



Claim 7 
Ortiz and Wong disclose the limitations of Claim 1. 
Ortiz further teaches the method of claim 1, wherein the mobile computer application determines that there is an account that is eligible for provisioning to the mobile computer application based on a payload stored by the financial institution mobile application. (FIG. 5A, items 801, 805, and [0158] and [0163]-[0164])

Claim 8 
Ortiz and Wong disclose the limitations of Claim. 
Ortiz further teaches the method of claim 1, further comprising: the mobile computer application identifying a financial institution mobile application that is installed on the mobile electronic device. (FIG. 4A, 4B, item 104, and [0159], [0200]; FIG. 11A, items 110, 120, and [0382])

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:


Hariramani et al (U. S. Patent Application Publication No. 20130024371 A1) – Electronic Offer Optimization and Redemption Apparatuses, Methods and Systems
Hariramani recites the ability to transform payment card information, user payment card selection preference, and purchase inputs via EOOR components into card addition completion. In one implementation the EOOR performs a method, comprising: receiving a purchase order request via a consumer wallet device; determining a wallet account identifier from the pur-chase order request; determining a merchant from the pur-chase order request; retrieving a payment card identifier of at least one payment card associated with the wallet account identifier; generating an offer data query on the payment card identifier; executing the offer data query and retrieving offer data; obtaining user payment card and offer selection prefer-ence data; determining an optimized payment card and offer selection based on the user payment card and offer selection preference data; and executing a payment transaction using the optimized payment card and offer selection in response to the purchase order request. Hariramani not used as cited references better teach the claimed subject matter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN R CHISM whose telephone number is (571)272-5915.
The examiner can normally be reached on Monday-Friday 9:00 AM – 4:30 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached at (571) 272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN R CHISM/Examiner, Art Unit 3692                                                                                                                                                                                      
/BRUCE I EBERSMAN/Primary Examiner, Art Unit 3698